 
AMERICAN MEDICAL ALERT CORP.
2005 STOCK INCENTIVE PLAN
 
STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT dated as of January 31, 2009 by and between American
Medical Alert Corp., a New York corporation (the "Company"), and Richard Rallo,
having an address at 3 Byfield Place, Melville, NY 11747 (the "Holder").
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the 2005 Stock Incentive Plan (the "Plan");
 
WHEREAS, the Company regards Holder as a valuable contributor to the Company and
has determined that it would be in the interest of the Company and its
shareholders to grant the shares provided for in this Stock Purchase Agreement
("Agreement") to Holder in consideration of the services he has or will perform
for the Company;
 
WHEREAS, pursuant to the Plan, the Administrator has determined that the Holder
is entitled to a grant of shares, subject to the terms of the Plan and this
Agreement (the defined terms in such Plan shall, except as otherwise provided
herein, also be applicable to such terms as utilized herein); and
 
WHEREAS, the parties now desire to enter into the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Award of Restricted Shares.  (a) Subject to the restrictions, terms
and conditions of this Agreement, the Company hereby awards to the Holder Twenty
One Thousand Five Hundred (21,500) shares (the "Restricted Shares") of Common
Stock of the Company in consideration of services actually rendered and to be
rendered to the Company by Holder. Such Restricted Shares shall be subject to
the Repurchase Right set forth in Section 4, below.  The Company and Holder
acknowledge and agree that the value of the services actually rendered to the
Company prior to the date hereof by the Holder as consideration for the issuance
of the Restricted Shares, exceeds $215.00.
 
(b)           The Restricted Shares, when issued pursuant to the provisions
hereof, shall constitute issued and outstanding shares for all corporate
purposes.  Subject to the restrictions set forth herein, the Holder will have
the right to exercise all rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Shares, including the right to vote,
receive stock or cash dividends (but subject to the Repurchase Right with
respect to Unvested Shares (as hereinafter defined)), participate in stock
splits or other recapitalizations and exchange such shares in a merger,
consolidation or other reorganization. The term "Restricted Shares" in addition
to the shares received pursuant to this Agreement, also refers to all securities
received in replacement of the Restricted Shares, as a stock dividend or as a
result of any stock split, recapitalization, merger, reorganization, exchange or
the like, and all new, substituted or additional securities or other properties
to Holder is entitled by reason of Holder’s ownership of the Restricted Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Company shall hold the certificates representing any
Restricted Shares which are subject to the Repurchase Right (as defined below)
in escrow, provided that, any Restricted Shares held in escrow shall be released
from escrow and delivered to Holder as and when such shares are no longer
subject to the Repurchase Right.  In addition, Holder shall execute an
assignment in the form attached hereto as Exhibit A, with respect to the
Restricted Shares.
 
2.           Legends.
 
(a)           The Restricted Shares shall be represented by a stock certificate
or certificates registered in the name of the Holder.
 
(b)           From and after the date of original issuance, until the Repurchase
Right has lapsed, stock certificates representing the Restricted Shares shall
bear a legend in substantially the following form:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE UNVESTED AND ARE SUBJECT TO
CERTAIN REPURCHASE RIGHTS GRANTED TO THE AMERICAN MEDICAL ALERT CORP.
("COMPANY") AND ACCORDINGLY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, ENCUMBERED,
OR IN ANY MANNER DISPOSED OF EXCEPT IN CONFORMITY WITH THE TERMS OF A STOCK
PURCHASE AGREEMENT, DATED AS OF JANUARY 31, 2009, BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE SHARES).
A COPY OF SUCH AGREEMENT IS MAINTAINED AT THE COMPANY'S PRINCIPAL CORPORATE
OFFICES."


3.           Transfer Restrictions
 
(a)           Restriction on Transfer.   Except for any Permitted Transfer,
Holder shall not transfer, assign, encumber or otherwise dispose of any of the
Restricted Shares which are subject to the Repurchase Right.
 
(b)           Transferee Objections. Each Person (other than the Company) to
whom the Restricted Shares are transferred by means of a Permitted Transfer
must, as a condition precedent to the validity of such transfer, acknowledge in
writing to the Company that such Person is bound by the provisions of this
Agreement and that the transferred shares are subject to the Repurchase Right.
 
4.           Repurchase Right.
 
(a)           Grant. The Company is hereby granted the right (the "Repurchase
Right"), exercisable at any time during the ninety (90)-day period following the
date Holder ceases for any reason to remain in Service, to repurchase at the Per
Share Purchase Price all or any portion of the Restricted Shares in which Holder
is not, at the time of his or her cessation of Service, vested in accordance
with the Vesting Schedule (such shares to be hereinafter referred to as the
"Unvested Shares").

 
 

--------------------------------------------------------------------------------

 
 
(b)           Exercise of the Repurchase Rights. The Repurchase Right shall be
exercisable by written notice delivered to each Owner of the Unvested Shares
prior to the expiration of the ninety (90)-day exercise period. The notice shall
indicate the number of Unvested Shares to be repurchased and the date on which
the repurchase is to be effected, such date to be not more than thirty (30) days
after the date of such notice. In order to effect any such repurchase, the
Company shall pay to Owner, in cash or cash equivalents, an amount equal to the
Per Share Purchase Price multiplied by the number of Unvested Shares which are
to be repurchased from Owner.
 
(c)           Termination of the Repurchase Right. The Repurchase Right shall
terminate with respect to any Unvested Shares for which it is not timely
exercised under Paragraph 4(b). In addition, the Repurchase Right shall
terminate and cease to be exercisable with respect to any and all Restricted
Shares in which Holder vests in accordance with the Vesting Schedule.
 
(d)           Recapitalization. Any new, substituted or additional securities or
other property (including cash paid as a dividend or otherwise) which is by
reason of any Recapitalization distributed with respect to or in exchange for
the Restricted Shares shall be immediately subject to the Repurchase Right, but
only to the extent the Restricted Shares are at the time covered by such right.
Appropriate adjustments to reflect such distribution shall be made to the number
and/or class of Restricted Shares subject to this Agreement and to the Per Share
Purchase Price to be paid upon the exercise of the Repurchase Right in order to
reflect the effect of any such Recapitalization upon the Company's capital
structure; provided, however, that the aggregate of the Per Share Purchase Price
applicable to all Unvested Shares shall remain the same. Any securities or other
property (including cash) distributed with respect to the Restricted Shares as a
dividend or otherwise which are subject to the Repurchase Right shall be held in
escrow.
 
(e)           Special Tax Election. The grant of the Restricted Shares may
result in adverse tax consequences which may be avoided or mitigated by filing
an election under Code Section 83(b). Such election must be filed within thirty
(30) days after the date of this Agreement. The form for making the Code Section
83(b) election are set forth in Exhibit B hereto.  HOLDER SHOULD CONSULT WITH
HIS OR HER TAX ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE
RESTRICTED SHARES AND THE ADVANTAGES AND DISADVANTAGES OF FILING THE CODE
SECTION 83(B) ELECTION.  HOLDER ACKNOWLEDGES THAT IT IS HOLDER'S SOLE
RESPONSIBILITY, AND NOT THE COMPANY'S, TO FILE A TIMELY ELECTION UNDER CODE
SECTION 83(B), EVEN IF EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THIS FILING ON HIS OR HER BEHALF.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Securities Law Compliance
 
(a)           Registration of Securities. The Restricted Shares have been
registered under the 1933 Act and are being issued to Holder pursuant to a Form
S-8 registration statement.
 
(b)           Restrictions on Disposition of Restricted Shares.  Holder shall
make no disposition of the Restricted Shares (other than a Permitted Transfer)
unless and until there is compliance with all of the following requirements:
 
(i) Holder shall have provided the Company with a written summary of the terms
and conditions of the proposed disposition; and


(ii) Holder shall have complied with all requirements of this Agreement
applicable to the disposition of the Restricted Shares.


(c)           In addition, Holder shall make no disposition of the Restricted
Shares unless Holder shall have provided the Company with written assurances, in
form and substance satisfactory to the Company in its sole discretion, that (a)
the proposed disposition does not require registration of the Restricted Shares
under the 1933 Act or (b) all appropriate action necessary for compliance with
the registration requirements of the 1933 Act or any exemption from registration
available under the 1933 Act (including Rule 144) has been taken in connection
with the proposed disposition.
 
(d)           The Company shall not be required (i) to transfer on its books any
Restricted Shares which have been sold or transferred in violation of the
provisions of this Agreement or (ii) to treat as the owner of the Restricted
Shares, or otherwise to accord voting, dividend or liquidation rights to, any
transferee to whom the Restricted Shares have been transferred in contravention
of this Agreement.
 
6.           No Right to Employment.  Nothing in this Agreement shall be
construed to give the Holder any right to be awarded any additional awards of
shares or options under the Plan, or to confer on the Holder any right to
continue in the employ of the Company or to be evidence of any agreement or
understanding, express or implied, that the Company or any of its Subsidiaries
or Parent will employ the Holder in any particular position or at any particular
rate of remuneration, or for any particular period of time or to interfere in
any way with or otherwise restrict in any way the rights of the Company or of
the Holder, other as set forth in the Employment Agreement.
 
7.           Amounts Not Salary or Bonus.  The Holder agrees that the award of
the Restricted Shares hereunder is special incentive compensation and that it
will not be taken into account as "salary" or "compensation" or "bonus" in
determining the amount of any payment under any pension, retirement,
profit-sharing, savings or stock ownership plan of the Company, its Parent or
any of its Subsidiaries, unless expressly provided pursuant to the terms of such
plan.
 
8.           Forfeiture for Violation of Employment Agreement.  In the event
that Holder violates any of his or her Confidentiality or Non-Competition
obligations arising under the Employment Agreement or other agreement with the
Company, then all profits or gains realized by Holder as a result of the sale of
any of the Restricted Shares, shall be forfeited and returned to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Amendments.  Except as otherwise provided in the Plan, this
Agreement may only be amended or modified by written agreement of the Company
and the Holder.
 
10.           Successor and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and shall be
binding upon and inure to the benefit of the Holder and his legatees,
distributees and Legal Representatives.  The Company may assign the Repurchase
Right to any Person selected by the Board, including (without limitation) one or
more shareholders of the Company.
 
11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York, other than those laws which would defer to the substantive laws of another
jurisdiction.
 
12.           Shares Award Subject to Plan.  By entering into this Agreement,
the Holder agrees and acknowledges that the Holder has received and read a copy
of the Plan. The Restricted Shares are subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. Capitalized terms used herein and not
otherwise defined herein shall have the meaning provided for such terms in the
Plan. In the event of a conflict between any term or provision contained herein
and a term or provision of the Plan, the applicable terms and provisions of the
Plan will govern and prevail.
 
13.           Signature in Counterparts.  This Agreement may be signed in one or
more counterparts and delivered by facsimile, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
 
14.           Definitions. As used herein, the following definitions shall
apply:
 
(a)           "Agreement" shall mean this Stock Purchase Agreement.
 
(b)           "Board" shall mean the Company's Board of Directors.
 
(c)           "Change in Control" shall have the same meaning as defined in the
Employment Agreement.
 
(d)           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
(e)           "Common Stock" shall mean the Company's common stock, $.01 par
value per share, as well as all securities received in replacement of the
Company's common stock, as a stock dividend, or as a result of any stock split,
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties that a holder of common
stock is entitled to by reason of the holder's ownership of the common stock.
 
(f)           "1933 Act" shall mean the Securities Act of 1933, as amended.

 
 

--------------------------------------------------------------------------------

 
 
(g)           "Employment Agreement" shall mean that certain Employment
Agreement dated January 1, 2009, between the Company and Holder.
 
(h)           "Owner" shall mean Holder and all subsequent holders of the
Restricted Shares who derive their chain of ownership through a Permitted
Transfer from Holder.
 
(i)           "Permitted Transfer" shall mean (i) a gratuitous transfer of the
Restricted Shares to any “family member” as such term is defined in Section
1(a)(5) of the General Instructions to Form S-8 under the 1933 Act, provided and
only if Holder obtains the Company's prior written consent to such transfer, or
(ii) a transfer of title to the Restricted Shares effected pursuant to Holder's
will or the laws of descent and distribution following Holder's death.
 
(j)           "Person" means an individual, a partnership, a corporation, a
trust, a joint venture, a limited liability company, an unincorporated
organization, a government or any department or agency thereof or any other
entity.
 
(k)           "Per Share Purchase Price" means $.01.
 
(l)           "Recapitalization" shall mean any stock split, stock dividend,
recapitalization, combination of shares, merger, consolidation, exchange of
shares or other change affecting the Company's outstanding Common Stock as a
class.
 
(m)           "SEC" shall mean the Securities and Exchange Commission.
 
(n)           "Service" shall mean Holder's provision of services to the Company
(or a Parent or Subsidiary) pursuant to the Employment Agreement.
 
(o)           "Vesting Schedule" shall mean the vesting schedule specified
Section 4(b) in the Employment Agreement pursuant to which Holder is to vest in
the Restricted Shares in a series of installments over his period of Service,
subject to certain acceleration events in the event of a "Change in Control."
 
15.           Notices. Any notice required to be given under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
delivery through the U. S. mail, registered or certified, postage prepaid and
properly addressed to the party entitled to such notice at the address indicated
below such party's signature line on this Agreement or at such other address as
such party may designate by ten (10) days' advance written notice under this
paragraph to all other parties to this Agreement.
 
16.           No Waiver. The failure of the Company in any instance to exercise
the Repurchase Right shall not constitute a waiver of any other repurchase
rights that may subsequently arise under the provisions of this Agreement or any
other agreement between the Company and Holder. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Cancellation of Restricted Shares. If the Company shall make
available, at the time and place and in the amount and form provided in this
Agreement, the consideration for the Restricted Shares to be repurchased in
accordance with the provisions of this Agreement, then from and after such time
the person from whom such shares are to be repurchased shall no longer have any
rights as a holder of such shares (other than the right to receive payment of
such consideration in accordance with this Agreement). Such shares shall be
deemed purchased in accordance with the applicable provisions hereof, and the
Company shall be deemed the owner and holder of such shares, whether or not the
certificates therefor have been delivered as required by this Agreement.
 
18.           Holder Undertaking. Holder hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Holder or the Restricted Shares
pursuant to the provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its agent thereunto duly authorized, and the Holder has hereunto set his hand,
all as of the date first above written.

  AMERICAN MEDICAL ALERT CORP.          
 
By:
/s/ Jack Rhian       Name: Jack Rhian       Title: President and Chief Executive
Officer                       /s/ Richard Rallo       Holder: Richard Rallo    
     

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


ASSIGNMENT SEPARATE FROM CERTIFICATE


         FOR VALUE RECEIVED _________________________ hereby sell(s),
assign(s)and transfer(s) unto American Medical Alert Corp. (the "Company"),
_________________________ (__________) shares of the Common Stock of the Company
standing in his or her name on the books of the Company represented by
Certificate No. _________________________ herewith and do(es) hereby irrevocably
constitute and appoint _________________________ Attorney to transfer the said
stock on the books of the Company with full power of substitution in the
premises.




Dated: _________________________










                                            Signature: _________________________




INSTRUCTION: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Company to exercise
the Repurchase Right without requiring additional signatures on the part of
Holder.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


SECTION 83(B) ELECTION


This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.


(1)            The taxpayer who performed the services is:
Name:
Address:
Taxpayer Ident. No.:


(2)            The property with respect to which the election is being made is
____________ shares of the common stock of American Medical Alert Corp. (the
"Company")


(3)           The property was issued on [_____ __], 2009.


(4)           The taxable year in which the election is being made is the
calendar year 2009.


(5)           The property is subject to a repurchase right pursuant to which
the issuer has the right to acquire the property at the original purchase price
if taxpayer's employment with the issuer is terminated under certain
circumstances.


(6)           The fair market value at the time of transfer (determined without
regard to any restriction other than a restriction which by its terms will never
lapse) is [$ ] per share.


(7)           The amount paid for such property is [$   ] per share.


(8)           A copy of this statement was furnished to the Company.


(9)            This statement is executed [____ __], 200__.






------------------------------                                                                           ------------------------------------------
Spouse (if
any)                                                                Taxpayer


THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE CENTER WITH WHICH
TAXPAYER FILES HIS OR HER FEDERAL INCOME TAX RETURNS AND MUST BE MADE WITHIN
THIRTY (30) DAYS AFTER THE EXECUTION DATE OF THE STOCK PURCHASE AGREEMENT. THIS
FILING SHOULD BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED.  TAXPAYER MUST RETAIN TWO (2) COPIES OF THE COMPLETED FORM FOR FILING
WITH HIS OR HER FEDERAL AND STATE TAX RETURNS FOR THE CURRENT TAX YEAR AND AN
ADDITIONAL COPY FOR HIS OR HER RECORDS.

 
 

--------------------------------------------------------------------------------

 